internal_revenue_service number release date index number --------------------------- ----------------------------- --------------------------------------------------- ---------- -------------------------- ------------------------------------ in re department of the treasury washington dc person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc psi b04 - plr-165079-04 date june --------------------------------------------------- ------------------------ - legend legend decedent ------------------------ spouse ------------------------------- son ----------------------------- daughter ----------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------------- grandson ------------ granddaughter -------------- daughter -------------------------------------- grandson -------------- grandson ------------------- daughter ------------------------ will --------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------------ main trust ---------------------------- -------------------------------------------- court ---------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------------ court ------------------------------------------------------------------------------- daughter trust ---------------------------------------------------------------------------------- ------------------------------------------------------------------------------ state ------------- bank ---------------------------------------------------- plr-165079-04 date -------------------------- date ------------------ date -------------------------- date --------------------- date ----------------- date ------------------ --- date ------------------ year ------- year ------- date ---------------------- date ----------------------- this is in response to a letter dated date and other dear ---------------- correspondence requesting rulings regarding the income and generation-skipping_transfer gst tax consequences of proposed modifications of to the main trust facts prior to date survived by his spouse spouse his son son and three daughters daughter daughter and daughter daughter subsequently died in year survived by two children grandson and grandson daughter died in year survived by her two children grandson and granddaughter under article fifth of his will decedent devised and bequeathed the residue of his estate in trust and directed the trustee to divide the property into trust a and trust b spouse was the lifetime beneficiary of both trusts and had a testamentary general_power_of_appointment over the assets of trust a spouse died prior to date without exercising her general_power_of_appointment under decedent's will any assets in trust a at spouse's death passed to trust b hereinafter referred to as main trust the facts submitted and representations made are as follows decedent died paragraph of article fifth of decedent's will provides as follows upon the death of my wife spouse trust b and trust a to the extent that my wife shall make no different disposition thereof shall continue and the net_income therefrom shall be paid to my daughters daughter daughter and daughter in equal shares share and share alike for their respective lifetimes if one or more of my said daughters shall fail to survive me the share such predeceased daughter would have received shall be paid to her surviving issue by right of representation upon the death of the last surviving daughter this trust shall terminate and the corpus together with accrued and undistributed_income shall be plr-165079-04 distributed to my grandchildren by right of representation and including in this instance any lawful issue of my son son paragraph of article fifth of decedent’s will hereinafter referred to as the income equalization provision provides as follows if at any time after the death of my wife spouse and before the termination of my trust estate the gross_income from all sources in any one year of my son son shall be less than one-third of the net_income distributable under the trust estate during said year the trustee shall distribute to my said son an amount of money sufficient to make his annual gross_income equal to the share received from my trust estate during such year by each of my daughters or their issue by right of representation if one or more of them shall have died on date court issued a decree of final distribution of decedent's_estate the decree was filed with court on date follows on date court construed paragraph of article fifth of decedent's will as upon the death of either daughter daughter or daughter the share of the net_income that would have been received by that deceased daughter pursuant to paragraph of article fifth on page of the will of decedent shall be paid to her surviving issue by right of representation in the event such deceased daughter is not survived by any issue the share of the net_income that would have been received by the deceased daughter shall be distributed to the survivor s of daughter daughter or daughter in the same order court construed paragraph of article fifth of decedent's will the income equalization provision as follows a son's right to receive a distribution from the trust each year shall be determined on the gross_income of son for the previous year and the net_income distributable for the trust for the current_year b if son's gross_income for the previous year is less than one-third of the trust's net_income distributable for the current_year then son shall be entitled to receive a distribution from the trust in an amount equal to seventy-five percent of the difference between the trust's net_income distributable for the current_year and son's gross_income for the previous year c any distribution from the trust to son shall reduce the amount to be distributed by the trust to daughter daughter and daughter or their successors on a pro_rata basis plr-165079-04 ordered that on date upon petition of individual as trustee for instructions court trust income distributable to son during the period january through april of each year shall be calculated based upon his gross_income for the year which i sec_2 years before the current_year thereafter his income distributions for the period may through december of each year will be adjusted to account for his actual gross_income for the year before the current_year under the terms of the settlement agreement and the first amendment to the on date settlement agreement was executed construing and modifying main trust in settlement of litigation that had been commenced regarding main trust on date court approved the settlement agreement settlement agreement one-fourth of the assets held in main trust were transferred to a separate trust for the benefit of daughter and her issue daughter trust until the death of the last to die of daughter and daughter daughter having died survived by grandson and grandson the income of the daughter trust will be distributed to daughter during her life and after her death will be distributed to the then-living issue of daughter by right of representation should daughter die without issue while daughter is still living the trust income will be paid to daughter until her death upon the death of the last to die of daughter and daughter the daughter trust will terminate and the corpus will be distributed outright to daughter 3's then-living issue or if none will augment equally the shares distributed from the main trust regarding the assets that continued to be held in main trust main trust income was divided into two equal shares one share was payable to daughter for life and at her death to her then-living issue by right of representation the other share was divided into two equal shares one share for each of the two children of daughter grandson and grandson at the death of either child of daughter the deceased child's share will be paid to that child's then-living issue by right of representation should daughter die without issue while daughter is still living daughter 1's share of the trust income was to be paid to daughter upon the death of the last to die of daughter and daughter the main trust will terminate and the corpus will be divided into three equal shares daughter 1's share daughter 2's share and son's share daughter 1's share and daughter 2's share will each be distributed to the respective daughter's then-living issue per stirpes or if none will augment equally the daughter trust and the other shares being distributed from the main trust son's share will be distributed to the then-living lawful issue of son per stirpes or if none will augment equally the daughter trust and the other shares being distributed from the main trust plr-165079-04 in addition under the settlement agreement and the first amendment to the settlement agreement the income equalization provision of paragraph of article fifth of decedent's will was modified to ensure that son daughter sec_1 and or their issue and the issue of daughter would receive the share of income each would have received under the original terms of the main trust during son’s life if in any year before the termination of the main trust son's gross_income from other sources for the year immediately preceding the current_year is less than of the main trust net_income for the current_year the trustee of the main trust will distribute to son an amount of cash or other comparable liquid_assets sufficient so that when added to his gross_income from other sources for the prior year the sum thereof is equal to of the sum of the main trust's net_income for the current_year and son's gross_income for the prior year if during his life son receives any distributions from the main trust pursuant to the income equalization provision the daughter trust will receive from the main trust an amount equal to of son’s gross_income from other sources starting at son’s death if daughter is then still living the daughter trust will receive from the main trust a distribution in an amount equal to of the main trust net_income on date court issued an order instructing the trustee that none of the main trust income was to be paid to son’s heirs during the period between son’s death and the termination of the main trust on the death of the last to die of daughter or daughter on termination of the main trust son’s share of the corpus of the main trust is to be distributed to son’s issue as described above main trust for gst tax purposes would not be adversely affected by the modification of the main trust to establish the daughter trust in addition the daughter trust would also be exempt for gst tax purposes constructively added to the main trust or the daughter trust since the death of spouse before date daughter 2’s children grandson and grandson are currently each receiving one-fourth of the income of the main trust subject_to the income equalization provision in favor of son similarly daughter 1’s children grandson and granddaughter are currently each receiving one-fourth of the income of the main trust subject_to the income equalization provision in favor of son son and daughter are still living grandson desires that his interest in the main trust be severed and held as a separate trust if the main trust terminated immediately grandson would be entitled to receive one-sixth of the main trust corpus on date agreement was executed by grandson bank as trustee of the main trust and by or on behalf of most individuals among the current and contingent beneficiaries of the main trust currently bank is the trustee of the main trust no assets have been directly or on date the irs issued a private_letter_ruling that the exempt status of the on date court issued an order approving the agreement to modify and pursuant to the court order the main trust will be partitioned into two separate plr-165079-04 partition the main trust subject_to the issuance of a favorable private_letter_ruling from the irs the agreement in its entirety is incorporated by reference into court 2's order court 2’s order approved the proposed language for the grandson trust and the main trust as modified under the agreement trusts the grandson trust and the main trust the grandson trust will consist of the assets held in the grandson subaccount discussed below immediately before the partition and the remaining assets in the main trust immediately before the partition will be held as the main trust under the terms of the court order until daughter 3's death the income of the grandson trust will be distributed to grandson during his life and at his death will be distributed to the then-living issue of grandson by right of representation the beneficiaries of the grandson trust acting by majority vote may remove an acting trustee and may also appoint a trustee or co-trustees if no trustee is then serving who may be any person or persons other than a beneficiary a beneficiary's spouse or a person related or subordinate to a beneficiary within the meaning of sec_672 of the internal_revenue_code until her death divided into three equal shares one share will be paid to granddaughter for life and at her death to her then-living issue by right of representation one share will be paid to grandson for life and at his death to his then-living issue by right of representation one share will be paid to grandson for life and at his death to his then-living issue by right of representation the distributable income of the main trust is defined as the net_income of the main trust reduced as described below by any payments of the main trust net_income to son during his life under the income equalization provision and payments of the main trust net_income to the grandson trust and the daughter trust article fifth of decedent's will under this modification each year during son’s life the main trust will distribute to the grandson trust the lesser_of of son’s outside gross_income or of the main trust net_income and to the daughter trust the lesser_of ¼ of son’s outside gross_income or of the main trust net_income each year after son’s death the main trust will distribute to the grandson trust of the main trust net_income and to the daughter trust of the main trust net_income during the life of son if in any year prior to the termination of the main trust son's gross_income from other sources for the year immediately preceding the current_year is less than of the main trust net_income for the current_year the trustee of the main the income of the daughter trust will continue to be distributed to daughter the agreement modifies the income equalization provision of paragraph of until daughter 3's death the distributable income of the main trust will be plr-165079-04 trust will distribute to son an amount of cash or other comparable liquid_assets sufficient so that when added to his gross_income from other sources for the prior year the sum thereof is equal to of the sum of the trust's net_income for the current_year plus son's gross_income for the prior year minus the amounts distributed by the main trust to the daughter trust and the grandson trust upon the death of daughter the daughter trust the grandson trust and the main trust will terminate the daughter trust will be distributed to daughter 3's then-living issue or if none will augment proportionately the shares distributed from the main trust the grandson trust will be distributed to grandson if he is then living or if not to his then-living issue by right of representation or if none will augment proportionately the shares distributed from the main trust the main trust will be divided into five equal shares one share called the daughter share two shares collectively called the daughter share and two shares collectively called son's share the daughter share will be distributed to granddaughter if she is then living or if not to her then-living issue by right of representation or if none to the then-living issue of daughter or if none will augment proportionately the daughter trust the grandson trust and the other shares being distributed from the main trust the daughter share will be divided into subshares by right of representation among and will be distributed to daughter 2’s then-living children and the then-living issue of a deceased child or if daughter has no then-living issue will augment proportionately the daughter trust the grandson trust and the other shares being distributed from the main trust son's share will be distributed to the then-living lawful issue of son or if none will augment proportionately the daughter trust the grandson trust and the other shares being distributed from the main trust letter_ruling from the irs and a court order approving the agreement the grandson subaccount was established and funded with one-sixth of each asset of the main trust that could be divided and an undivided interest in and to each asset that could not be divided as long as the grandson subaccount is in existence the main trust beneficiaries will have no current interest in the assets held in the grandson subaccount or in the income gains expenses or losses attributable to such assets the income from the assets held in the grandson subaccount will be distributed solely to grandson and will not be considered in determining the income distributable to the main trust beneficiaries none of the assets in the grandson subaccount will be distributed to son under to the income equalization provision or the corresponding provision of the main trust in favor of daughter current interest in the assets of the main trust which are not held in the grandson subaccount or in the income gains expenses or losses attributable to such assets except as follows as long as the grandson subaccount is in existence grandson will have no effective as of date and pending the taxpayer’s receipt of a favorable private plr-165079-04 each year during son’s life the trustee will allocate to the grandson subaccount from the assets of the main trust which are not held in the grandson subaccount an amount equal to the lesser_of i one-eighth of son’s outside gross_income for the prior year or ii one-fifteenth of the net_income of the main trust upon son’s death if daughter is then living and until the termination of the main trust the trustee will allocate to the grandson subaccount an amount equal to of all the main trust income distributions as long as the grandson subaccount is in existence the amount of the main trust income required to be distributed to son under the income equalization provision will be calculated as follows if son’s outside gross_income for the prior year is less than of the income of the main trust son will receive that amount of income from the main trust necessary so that his total income including his prior year outside gross_income will equal two-fifths of the following the income of the main trust plus son’s prior year outside gross_income minus the amounts the main trust distributes to the daughter trust and allocates to the grandson subaccount as noted above upon the receipt of a favorable ruling from the irs and a final order from court approving the agreement the grandson trust will be established and funded with the assets held in the grandson subaccount the taxpayers have requested the following rulings the proposed division of the main trust into the grandson trust and the main trust will not cause the main trust or the grandson trust to lose exempt status for generation-skipping_transfer_tax purposes or otherwise be subject_to chapter trust will not constitute a sale_or_exchange or other taxable disposition of assets under sec_61 and sec_1001 by the main trust the grandson trust or any beneficiary thereof ruling_request the implementation of the proposed transaction to divide the main sec_2601 imposes a tax on each generation-skipping_transfer made by a transferor to a skip_person under a of the tax_reform_act_of_1986 the generation-skipping_transfer_tax is generally applicable to generation-skipping transfers made after date however under b a of the tax reform act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the tax does not apply to a transfer from a_trust if the trust was irrevocable on date and no addition actual or constructive was made to the trust after that date under sec_26 plr-165079-04 b ii any trust in existence on date will be considered irrevocable unless the settlor had a power that would have caused inclusion of the trust in his or her gross_estate under sec_2038 or sec_2042 if the settlor had died on date sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax will not cause the trust to lose its exempt status the regulation provides that the rules contained in the paragraph are generally applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes unless noted otherwise the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26_2601-1 provides that a modification will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst transfer or the creation of a new gst transfer a modification that is administrative in nature that only indirectly increases the amount transferred for example by lowering administrative costs or income taxes will not be considered to shift a beneficial_interest in the trust example contained in sec_26_2601-1 considers a situation where in grantor established an irrevocable_trust for the benefit of his two children a and b and their issue under the terms of the trust the trustee has the discretion to distribute income and principal to a b and their issue in such amounts as the trustee deems appropriate on the death of the last to die of a and b the trust principal is to be distributed to the living issue of a and b per stirpes in the appropriate local court approved the division of the trust into two equal trusts one for the benefit of a and a's issue and one for the benefit of b and b’s issue the trust for a and a's issue provides that the trustee has the discretion to distribute trust income and principal to a and a's issue in such amounts as the trustee deems appropriate on a's death the trust principal is to be distributed equally to a’s issue per stirpes if a dies with no living descendants the principal will be added to the trust for b and b's issue the trust for b and b 's issue is identical except for the beneficiaries and terminates at b 's death at which time the trust principal is to be distributed equally to b 's issue per stirpes if b dies with no living descendants principal will be added to the trust for a and a's issue the division of the trust into two trusts does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the division in addition the division revrul_95_58 1995_2_cb_191 concludes that a settlor's retained power to plr-165079-04 does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the two partitioned trusts resulting from the division will not be subject_to the provisions of chapter remove a trustee and appoint an individual or corporate trustee or successor that is not related or subordinate to the settlor within the meaning of sec_672 will not be considered retention of the trustee's discretionary powers for purposes of sec_2036 and sec_2038 the daughter trust is deemed to have been irrevocable as of that date it is represented that no additions actual or constructive were made to the main trust and the daughter trust after date trust is substantially_similar to the situation described in example of ' b i e under the proposed modification and division the grandson trust and the main trust will except as discussed below be administered under the original terms of the main trust as provided in decedent's will as construed and modified by the orders of court on date and date in the present case the main trust was irrevocable on date and the proposed division of the main trust into the grandson trust and the main the modifications governing income payments to the grandson trust the daughter trust and to the main trust beneficiaries are intended to ensure that the beneficiaries will receive the same shares of income they would have received under the original terms of the main trust as construed by court on date similarly the modification to the income equalization provision is intended to ensure that the beneficiaries receive the same shares of income they would have received under the terms of the main trust as construed by court on date and date further under the proposed modification and division the grandson trust the daughter trust and the main trust will terminate at the same time as provided under the original terms of main trust under court 2's date order the beneficiaries of the grandson trust are granted a power that is not contained in the main trust instrument to remove and replace trustees or co-trustees the trustees appointed pursuant to this replacement power cannot be a beneficiary of the grandson trust the spouse of such beneficiary or subordinate or related to such beneficiary within the meaning of sec_672 thus the removal and replacement power satisfies the standards contained in revrul_95_58 and therefore the possession of the power would not generally subject the trust corpus to inclusion in the possessor’s gross_estate consequently we conclude that the division of the main trust into the grandson trust and the main trust and the modifications as described above will not result in a shift of any beneficial_interest in trust assets to any beneficiary who occupies a plr-165079-04 generation lower than the persons holding the beneficial interests prior to the partition and modification in addition the modification and division will not extend the time for vesting of any beneficial_interest in the grandson trust the daughter trust and the main trust beyond the period provided for under the original terms of the main trust the provisions governing income payments under the grandson subaccount are identical to those governing income payments under the grandson trust and the subaccount and the grandson trust are subject_to the identical modified income equalization provision further the grandson subaccount will be transferred to the grandson trust on receipt of the favorable private_letter_ruling thus as discussed above the temporary allocation of the assets of the main trust to the grandson subaccount will not result in a shift of any beneficial_interest in trust assets to any beneficiary who occupies a generation lower than the persons holding the beneficial interests prior to the establishment of the subaccount further the allocation of assets of the main trust to the grandson subaccount will not extend the time for vesting of any beneficial_interest in the grandson subaccount the daughter trust and the main trust beyond the period provided for under the original terms of the main trust accordingly based on the facts submitted and the representations made sec_1001 provides that the gain from the sale_or_other_disposition of sec_61 provides that gross_income includes gains derived from dealings and assuming the transaction is carried out and is effective under state law we conclude that the proposed division of the main trust into the grandson trust and the main trust will not cause the main trust or the grandson trust to lose exempt status for generation-skipping_transfer_tax purposes or otherwise be subject_to chapter ruling_request in property property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized of property shall be the sum of any money received plus the fair_market_value of the property other than money received under sec_1001 except as otherwise provided in subtitle a the entire amount of gain_or_loss determined under sec_1001 of the code on the sale_or_exchange of property shall be recognized sec_1_1001-1 of the income_tax regulations provides that the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or loss sustained sec_1001 states that the amount_realized from the sale_or_other_disposition in 499_us_554 the court in revrul_69_486 1969_2_cb_159 distinguished by revrul_83_61 plr-165079-04 a partition of jointly owned property is not a sale_or_other_disposition of property where the co-owners of the joint property sever their joint_interests but do not acquire a new or additional interest as a result of the transaction thus neither gain nor loss is realized on a partition see revrul_56_437 1956_2_cb_507 c b a non-pro rata distribution of trust property was made in_kind by the trustee although the trust instrument and local law did not convey authority to the trustee to make a non-pro rata distribution_of_property in_kind the distribution was effected as a result of a mutual agreement between the trustee and the beneficiaries because neither the trust instrument nor local law conveyed authority to the trustee to make a non-pro rata distribution revrul_69_486 held that the transaction was equivalent to a pro_rata distribution followed by an exchange between the beneficiaries and was subject_to the provisions of sec_1001 and sec_1002 considered whether a sale_or_exchange that has taken place results in the realization of gain_or_loss under sec_1001 in cottage savings a financial_institution exchanged its interests in one group of residential mortgage loans for another lender's interests in a different group of residential mortgage loans the two groups of mortgages were considered substantially identical by the agency that regulated the financial_institution the court concluded that sec_1_1001-1 reasonably interprets sec_1001 and therefore an exchange of property gives rise to a realization event under sec_1001 if the properties exchanged are materially different in defining what constitutes a material difference for purposes of sec_1001 the court stated that properties are different in the sense that is material so long as their respective possessors enjoy legal entitlements that are different in_kind or extent cottage savings u s pincite the court held that mortgage loans made to different obligors and secured_by different homes did embody distinct legal entitlements therefore the taxpayer realized losses when it exchanged interests in the loans cottage savings u s pincite appropriate state court grandson 1’s interest will be severed from the main trust to pursue a different investment policy however the beneficiaries’ interests in the main trust and the daughter trust will not change in_kind or extent and no interests will be created all of the provisions of the main trust will remain unchanged thus consistent with the court’s opinion in cottage savings the interests of the beneficiaries of the main trust daughter trust and the grandson trust will not differ materially from their current interests in the main trust and daughter trust in addition the present case is distinguishable from the facts of revrul_69_486 because the state probate code authorizes the trustee to make non-pro rata distributions accordingly we conclude that the proposed transaction will not result in a material difference in_kind or extent of the legal entitlements enjoyed by the beneficiaries and no gain_or_loss is recognized by the beneficiaries or the trusts on the division for purposes of sec_1001 in the present case under the proposed division that was approved by the this ruling is directed only to the taxpayer who requested it sec_6110 except as specifically ruled herein we express no opinion on the federal tax plr-165079-04 consequences of the proposed modifications under the cited provisions or under any other provisions of the code provides that it may not be used or cited as precedent george masnik chief branch office of associate chief_counsel enclosure copy for sec_6110 purposes passthroughs and special industries _________________________ sincerely yours
